DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-15 and 17-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims is/are 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 10944669) in view of Rosenzweig et al. (US 2005/0232281) in view of Rosu et al. (US 2005/0108356) and further in view of AHN (US 2008/0247355).
In reference to claim 11
Ramanathan et al. teaches a method for data transmission in a network having a plurality of subscribers (e.g. nodes A-F; Fig. 4, col. 25 line 63 – col. 26 line 7), which comprises the steps of: 
sending a uniquely identifiable data packet (e.g. message with a sequence identifier, col. 21 lines 46-52, col. 25 line 63 – col. 26 line 7) by at least one first subscriber (e.g. node A) to all adjacent second subscribers (e.g. node B-E); (Fig. 4A, col. 25 line 63 – col. 26 line 7)
determining in each of the second subscribers (e.g. node B-E) in which the data packet is received whether each said second subscriber recognizes the data packet (col. 25 line 63 – col. 26 line 7) and 
sending the data packet by each second subscriber (e.g. node B-E) to all adjacent third subscribers if the second subscriber does not recognize the data packet (Fig. 4B, col. 25 line 63 – col. 26 line 7)
Ramanathan et al. does not teach that the recognizing comprises determining whether the data packet has previously already been received and sent by each said second subscriber.
Rosenzweig et al. determining whether a data packet has previously already been received and sent by each subscriber (e.g. each receiving node; par. 0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recognizing of Ramanathan et al. to comprise determining whether the data packet has previously already been received and sent by each said second subscriber as suggested by Rosenzweig et al. because it would provide a process for identifying duplicate packets to avoid wasting resources by sending a same packet multiple times.
The combination of Ramanathan et al. and Rosenzweig et al. does not teach duplicating the data packet prior to sending if the at least first subscriber/second subscribers has multiple adjacent second subscribers/third subscribers.
Rosu et al. teaches duplicating a data packet prior to sending if the at least first subscriber/second subscribers has multiple adjacent second subscribers/third subscribers. (Fig. 3; par 0013)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramanathan et al. and Rosenzweig et al. to duplicate the data packet prior to sending if the at least first subscriber/second subscribers has multiple adjacent second subscribers/third subscribers as suggested by Rosu et al. because it allows the at least first subscriber/second subscribers to make a copy of the data packet for each of the adjacent second subscribers/third subscribers.
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. does not teach the data packet is not sent back to the first subscriber by each of the second subscribers 
AHN further teaches a data packet is not sent back to a first subscriber by each of the second subscribers (see Fig. 5; par. 0052-0055, relay nodes do not send packet back to broadcast node).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. to include the data packet not being sent back to the first subscriber by each of the second subscribers as suggested by AHN because it would conserve network and transmission resources by avoiding needlessly sending the data packet to the originator of the data.

In reference to claim 12
The combination of Ramanathan et al., Rosenzweig et al., Rosu et al., and AHN teaches a system and method that covers substantially all limitations of the parent claim. Ramanathan et al. teaches a received said data packet is not sent by each of the second subscribers when the second subscriber had previously already received and/or sent the data packet (Fig. 4, col. 25 line 63 – col. 26 line 7) or the second subscriber is a sole destination of the data packet.

In reference to claim 13
The combination of Ramanathan et al., Rosenzweig et al., Rosu et al., and AHN teaches a system and method that covers substantially all limitations of the parent claim. 
Ramanathan et al. does not teach the data packet received is deleted if the second subscriber had previously already received and/or sent the data packet.
Rosenzweig et al. teaches a data packet received is deleted if a second subscriber (e.g. receiving node; par. 0042) had previously already received and/or sent the data packet. (par. 0042)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ramanathan et al. to the data packet received is deleted if the second subscriber had previously already received and/or sent the data packet as suggested by Rosenzweig et al. because it conserves memory resources at the second subscriber. 

In reference to claim 15
The combination of Ramanathan et al., Rosenzweig et al., Rosu et al., and AHN teaches a system and method that covers substantially all limitations of the parent claim. Ramanathan et al. further teaches determining with an aid of an identification means (e.g. message with a sequence identifier, col. 21 lines 46-52, col. 25 line 63 – col. 26 line 7), which the data packet has, whether the second subscriber had already previously received and/or sent the data packet (Fig. 4, col. 25 line 63 – col. 26 line 7).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 10944669) in view of Rosenzweig et al. (US 2005/0232281) in view of Rosu et al. (US 2005/0108356) and in view of AHN (US 2008/0247355), as applied to the parent claim, and further in view of Boaz (US 2007/0013547)
In reference to claim 14
The combination of Ramanathan et al., Rosenzweig et al., Rosu et al., and AHN teaches a system and method that covers substantially all limitations of the parent claim. 
The combination of Ramanathan et al., Rosenzweig et al., Rosu et al., and AHN. does not teach a data volume greater than 128 bytes can be sent or received together by means of the data packet.
Boaz teaches a data volume greater than 128 bytes can be sent or received together by means of the data packet (e.g. data volume of 256 bytes; par. 0090).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data packet of the combination of Ramanathan et al., Rosenzweig et al., Rosu et al., and AHN to have a data volume greater than 128 bytes can be sent or received together by means of the data packet as suggested by Boaz because it would allow content data to be sent in packets with a larger data volume in order to conserve network resources by utilizing fewer packets to send a set amount of data as compared to packets with a smaller data volume.

Claims is/are 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 10944669) in view of Rosenzweig et al. (US 2005/0232281) in view of Rosu et al. (US 2005/0108356) and further in view of Ko et al. (US 2018/0013665)
In reference to claim 17
Ramanathan et al. teaches a subscriber system for receiving and transmitting data packet in a network having of a plurality of subscriber systems comprising:
a subscriber (e.g. one of nodes B-E; Fig. 4, col. 25 line 63 – col. 26 line 7), embodied to receive a data packet (e.g. message with a sequence identifier, col. 21 lines 46-52, col. 25 line 63 – col. 26 line 7) transmitted by an adjacent subscriber (e.g. nodes B-E; Fig. 4, col. 25 line 63 – col. 26 line 7) 
said subscriber embodied to send the data packet to all adjacent subscribers if said second subscriber has not recognized the data packet (Fig. 4, col. 25 line 63 – col. 26 line 7)
Ramanathan et al. does not teach that the recognizing comprises determining whether the data packet has previously already been received and sent by the subscriber.
Rosenzweig et al. determining whether a data packet has previously already been received and sent by a subscriber (e.g. receiving node; par. 0042) (par. 0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recognizing comprises determining whether the data packet has previously already been received and sent by the subscriber as suggested by Rosenzweig et al. because it would provide a process for the subscriber to identify duplicate packets to avoid wasting resources by sending a same packet multiple times to an adjacent subscriber.
The combination of Ramanathan et al. and Rosenzweig et al. does not teach said subscriber embodied to duplicate the data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers.
Rosu et al. teaches a subscriber embodied to duplicate the data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers (Fig. 3; par 0013)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the subscriber of the combination of Ramanathan et al. and Rosenzweig et al. to be embodied to duplicate the data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers as suggested by Rosu et al. because it allows the subscriber to make a copy of the data packet for each of the adjacent subscribers.
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. does not teach the data packet is not sent back to an original transmitting subscriber by each of the subscribers.
Ko et al. teaches a data packet is not sent back to an original transmitting subscriber (e.g. Fig. 1 node A) by each of the subscribers (e.g. Nodes B-Node L) (par. 0009).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. to include the data packet is not sent back to an original transmitting subscriber by each of the subscribers Ko et al. as suggested by because it saves bandwidth and power by avoiding unnecessarily sending it back to the original node which does not need to receive the packet.

In reference to claim 18
Ramanathan et al. teaches a network for transmitting data packets, the network comprising:
a plurality of subscribers (e.g. nodes B-E; Fig. 4, col. 25 line 63 – col. 26 line 7), being configured to: receive a data packet  (e.g. message with a sequence identifier, col. 21 lines 46-52, col. 25 line 63 – col. 26 line 7) transmitted by an adjacent subscriber (e.g. nodes B-E; Fig. 4, col. 25 line 63 – col. 26 line 7) of said plurality of subscribers and to determine whether each said second subscriber recognizes the data packet (Fig. 4, col. 25 line 63 – col. 26 line 7)
said respective subscriber embodied to send the data packet to all adjacent subscribers of said plurality of subscribers if said second subscriber does not recognize the data packet (Fig. 4, col. 25 line 63 – col. 26 line 7)
Ramanathan et al. does not teach that the recognizing comprises determining whether the data packet has previously already been received and sent by a respective subscriber of said plurality of subscribers.
Rosenzweig et al. determining whether a data packet has previously already been received and sent by a respective subscriber (e.g. receiving node; par. 0042) of said plurality of subscribers (par. 0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recognizing of Ramanathan et al. to comprise determining whether the data packet has previously already been received and sent by each said second subscriber as suggested by Rosenzweig et al. because it would provide a process for each of the plurality of subscribers to identify duplicate packets to avoid wasting resources by sending a same packet multiple times.
The combination of Ramanathan et al. and Rosenzweig et al. does not teach said plurality of subscribers embodied to duplicate the data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers.
Rosu et al. teaches a plurality of subscribers embodied to duplicate a data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers. (Fig. 3; par 0013)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of subscribers of the combination of Ramanathan et al. and Rosenzweig et al. to be embodied to duplicate the data packet prior to sending the data packet if said subscriber has multiple adjacent subscribers as suggested by Rosu et al. because it allows the subscriber to make a copy of the data packet for each of the adjacent subscribers.
The combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. does not teach the data packet is not sent back to an original transmitting subscriber by each of the subscribers.
Ko et al. teaches a data packet is not sent back to an original transmitting subscriber (e.g. Fig. 1 node A) by each of the subscribers (e.g. Nodes B-Node L) (par. 0009).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. to include the data packet is not sent back to an original transmitting subscriber by each of the subscribers Ko et al. as suggested by because it saves bandwidth and power by avoiding unnecessarily sending it back to the original node which does not need to receive the packet.

In reference to claim 19
The combination of Ramanathan et al., Rosenzweig et al., Rosu et al., and Ko et al. teaches a system and method that covers substantially all limitations of the parent claim. Ramanathan et al. teaches the network is configured as an ad hoc network (e.g. ad-hoc network; col. 1 line 34-43).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 10944669) in view of Rosenzweig et al. (US 2005/0232281) in view of Rosu et al. (US 2005/0108356) and in view of Ko et al. (US 2018/0013665), as applied to the parent claim, and further in view of Kats et al. (US 2004/0071107).
In reference to claim 20
The combination of Ramanathan et al., Rosenzweig et al., Rosu et al., and Ko et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Ramanathan et al., Rosenzweig et al., Rosu et al., and Ko et al. does not teach the network is configured within a railway engineering system, an industrial facility or a road traffic system.
	Kats teaches a network is configured within a railway engineering system, an industrial facility (par. 0046) or a road traffic system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of the combination of  Ramanathan et al., Rosenzweig et al., Rosu et al., and Ko et al. to be configured within a railway engineering system, an industrial facility or a road traffic system as suggested by Kats et al. because it would allow for data to be distributed to nodes within an industrial environment.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
On pg. 7-8 of the Remarks, the Applicant states “Ahn discloses a transmission of a subcontent packet 55 from a broadcast node 101 to a recipient node 10 via relay nodes 20. The Examiner cites para. [0052]-[0055] as disclosing that the packet 55 is not sent back to the broadcast node 101. However, the cited paragraphs describe the transmission path of the packet 55 from the broadcast node 101 to the recipient node 10. In the cited embodiment, the transmission path uses a specific algorithm to route the data to the recipient node. The relay nodes are intermediate nodes determined accordinq to the routinq alqorithm so as to establish routes from the first and second broadcast node 101 and 102 to the recipient node 20." (Ahn para. [0055]). A person of ordinary skill in the art would not look to modify the general "flooding" transmission of Ramanathan and the other cited art with the one-to-one algorithmic routing of Ahn as these are conflicting teachings.”
The Examiner disagrees. The Examiner has relied on Ahn to teach a data packet is not sent back to a first subscriber (e.g. broadcast node) by each of the second subscribers (e.g. relay nodes). (see Fig. 5; par. 0052-0055, relay nodes do not send packet back to broadcast node). The Applicant states that a  person of ordinary skill in the art would not look to modify the general "flooding" transmission of Ramanathan and the other cited art with the one-to-one algorithmic routing of Ahn as these are conflicting teachings. However, the Examiner respectfully disagrees. Modifying the method of the combination of Ramanathan et al., Rosenzweig et al., and Rosu et al. to include the data packet not being sent back to the first subscriber by each of the second subscribers as suggested by AHN would result in conserving network and transmission resources by avoiding needlessly sending the data packet to the originator of the data.

On pg. 8 of the Remarks, the Applicant states “Further, in the other embodiment of Ahn, the broadcast node 100 is described as a "specific broadcaster server that provides the content." (Ahn para. [0040]). This implies that the broadcast node is not capable of being part of the transmission network in the same way the relay/mobile nodes 10 would. A person of ordinary skill in the art would not see this interaction of the broadcast server of Ahn as "a node" in the context of the data transmission as taught by Ramathan and the other cited prior art, nor would it inform a modification of those art to arrive at the claimed "plurality of subscribers" and related features”.
The Examiner has not relied upon par. 0040 to teach a data packet is not sent back to a first subscriber by each of the second subscribers. The Examiner has relied on Figure 5 and paragraphs 0052-0055 of Ahn to teach a data packet is not sent back to a first subscriber (e.g. broadcast node) by each of the second subscribers (e.g. relay nodes). (see Fig. 5; par. 0052-0055, relay nodes do not send packet back to broadcast node).

On pg. 8-9 of the Remarks, the Applicant states “Additionally, even when considering the disclosure that "mobile node can operate as a broadcast node," there is no explicit disclosure in Ahn that indicates that data is not transmitted back to the broadcast node. (Ahn para. [0028]). In the embodiment where Ahn describes "a plurality of relay nodes 10 that receive the packets 55 and deliver the packets to their neighbor nodes," the original transmission node would be a neighboring relay node to the node that received a data packet, and there is no disclosure that indicates it would not receive the data packet as a neighbor. Ahn does not disclose that the packet 55 is not sent back to the broadcast node 100, simply that the data packet arrives at the target node 8 of 9 (recipient node 10). Just because an art reference does not describe some step, does not mean that it describes not doing the action as step. It can be inferred from the neighbor-to-neighbor transmission embodiment, where the broadcast node is not a broadcaster server, that it would be seen as a relay node to its neighboring nodes and be sent the packet 55.”
The Examiner has not relied upon par. 0028 to teach a data packet is not sent back to a first subscriber by each of the second subscribers. The Examiner has relied on Figure 5 and paragraphs 0052-0055 of Ahn to teach a data packet is not sent back to a first subscriber (e.g. broadcast node) by each of the second subscribers (e.g. relay nodes). (see Fig. 5; par. 0052-0055, relay nodes do not send packet back to broadcast node).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466